70 N.Y.2d 863 (1987)
In the Matter of James R. Lenney, as a Justice of the Herkimer Village Court, Herkimer County, Petitioner. State Commission on Judicial Conduct, Respondent.
Court of Appeals of the State of New York.
Decided November 24, 1987.
Request for review dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that the court does not have jurisdiction to entertain a request for review of an order denying reconsideration of the Commission on Judicial Conduct's determination of removal (NY Const, art VI, § 22; Judiciary Law § 44).